DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/498287 filed 10/11/2021.
Claims 21-34 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over LISSIANSKI et al. (USPGPUB 2012/0029252).
Regarding claims 32 and 34, LISSIANSKI et al. teach a method for preparing fuel composition from renewable sources.
The process comprises pyrolyzing a feedstock that may contain biomass and municipal solid waste (supplying an input stream to a pyrolysis reactor).  
The terms biomass and municipal solid waste are taught in paragraphs 24-25 to include a wide range of materials and includes plastic waste.
The process is taught in paragraph 38 to utilize a reactor that includes fluidized bed reactors.  The reactor is taught in paragraph 33 to comprise a transition metal that is incorporated into the fluidized bed.  The transition metal in paragraph 36 to have a catalytic effect on biomass pyrolysis.  The reactor is taught in paragraph 39 to be heated with microwave energy from a microwave source.  (pyrolysis reactor comprising a microwave susceptible bed and applying microwave energy to the reactor)
The products of pyrolysis are taught in paragraph 5 to be condensed to form a liquid product. (“bio-oil”) (condensing a vapor exiting the pyrolysis reactor to collect a distilled biodiesel)
LISSIANSKI et al. teach in paragraphs 17 and 18 that the process further treats and upgrades bio-oil to form a liquid fuel composition.  
Regarding claim 33, LISSIANSKI et al. do not explicitly teach that pyrolytic bio-oil can be used as the feedstock.
However, LISSIANSKI et al. teach that the process produces pyrolytic bio-oil from the pyrolysis process.
It would be well within one of ordinary skill in the art to recycle the stream of pyrolytic bio-oil or a portion of the pyrolytic bio-oil back into the pyrolysis reactor to increase conversion.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
Claims 21-31 are allowable but are objected as there are formal requirements outstanding.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art references do not teach the pyrolysis of vacuum distillation bottoms through microwave energy in a bed to produce a vapor that may be condensed to collect methyl ester.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MILLER (U.S. 7834226) teaches a system and method for producing transportation fuels from waste plastic and biomass.  
LUDLOW-PALAFOX et al. (U.S. 7951270) teach microwave induced pyrolyzed reactor and method.  
VAN THORRE et al. (USPGPUB 2014/0208638) teach pyrolysis oil made with a microwave-transparent reaction chamber for production of fuel from organic carbon containing feedstock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/           Examiner, Art Unit 1771 




/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771